Citation Nr: 1801818	
Decision Date: 01/10/18    Archive Date: 01/23/18

DOCKET NO.  16-62 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a compensable rating for service-connected bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Winkler, Associate Counsel 


INTRODUCTION

The Veteran served active duty in the United States Army National Guard from April 1984 to October 1984.

This matter comes to the Board of Veterans'Appeals (Board) on appeal from a September 2016 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

A hearing was held before the undersigned in San Antonio, Texas in October 2017. A transcript of the hearing is associated with the Veteran's claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Based on the significant discrepancy between the October 2013, March 2015, and September 2016 VA audiological testing results, in addition to the Veteran contending continued worsening hearing, the Board finds another VA examination with audiological testing is necessary to ensure the Veteran is afforded every possible consideration.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for an audiological examination with state-licensed audiologist to determine the current severity of his service-connected bilateral hearing loss disability. The examiner must review the claims file (to include this remand). All necessary tests and studies should be conducted. Specifically, the results of audiological testing must include, in numeric decibels, the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz and must provide the speech recognition scores using the Maryland CNC test. 38 C.F.R. § 4.85(a). The examination must be conducted without the use of hearing aids. Id. The audiologist must describe the effect of the Veteran's hearing loss on his occupational functioning and daily activities in accordance with Martinak v. Nicholson, 
21 Vet. App. 447 (2007).

The examiner must provide a detailed rationale for any opinion expressed. If an opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2. Upon completion of the above development, the AOJ should review the examiner's report to ensure substantial compliance with the Board's directives. See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). Take any necessary corrective action. 38 C.F.R. § 4.2 (2017).

5. Upon completion of the above actions, readjudicate the claim. If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the Veteran and his representative the opportunity to respond. Thereafter, this issue should be returned to the Board for further appellate review, if in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




